Case: 20-61071     Document: 00516202118         Page: 1     Date Filed: 02/14/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                  United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                  February 14, 2022
                                  No. 20-61071                      Lyle W. Cayce
                                Summary Calendar                         Clerk



   Nathania Funa,

                                                                        Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A203 600 491


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Nathania Funa, a native and citizen of Cameroon, petitions for review
   of an order of the Board of Immigration Appeals (BIA) dismissing his appeal
   from the denial of his application for asylum, withholding of removal, and
   relief under the Convention Against Torture (CAT). He raises arguments


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-61071      Document: 00516202118           Page: 2   Date Filed: 02/14/2022




                                     No. 20-61071


   concerning the BIA’s declining to consider the applicability of the transit ban
   of 8 C.F.R. § 208.13(c)(4) and whether he should receive asylum
   notwithstanding the adverse credibility decision. He fails to brief, and has
   thus abandoned, the issue whether the BIA erred by upholding the
   immigration judge’s (IJ’s) adverse credibility decision, as well as any issues
   he may have had related to the denial of withholding of removal and CAT
   relief. See Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003).
          This court is authorized to review only the BIA’s decision and thus
   considers the IJ’s decision only to the extent it influenced the BIA. Singh v.
   Sessions, 880 F.3d 220, 224 (5th Cir. 2018). Consequently, insofar as Funa
   challenges the IJ’s application of the transit bar, we will not consider this
   issue. See id. Insofar as he argues that the BIA erred by not considering
   application of the transit bar, this argument fails, as an adverse credibility
   finding is a sufficient basis for the denial of asylum. See Chun v. INS, 40 F.3d
   76, 79 (5th Cir. 1994). Finally, we will not consider his argument that he
   should receive asylum notwithstanding the adverse credibility finding due to
   the strength of his documentary evidence because he did not present it to the
   BIA. See Roy v. Ashcroft, 389 F.3d 132, 137 (5th Cir. 2004). The petition for
   review is DENIED in part and DISMISSED in part.




                                          2